United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Thomas Julius Borody			:
Application No. 15/154,419				:		Decision on Petition
Filing Date: May 13, 2016				:				
Attorney Docket No. 5829.119516C1/927184C2	:

This is a decision on the petition under 37 C.F.R. § 1.182 filed July 6, 2021, to withdraw a terminal disclaimer filed January 8, 2018.

The petition is granted.

A terminal disclaimer including a typographical error was filed on January 8, 2018.  The terminal disclaimer incorrectly lists Patent No. 9,364,464 as 9,365,464.

In practical terms, the petition seeks to replace the terminal disclaimer with a new terminal disclaimer listing the correct patent number (9,364,464).

The terminal disclaimer filed on January 8, 2018, is hereby withdrawn.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions